Citation Nr: 1543962	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-46 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied a compensable evaluation for left ear hearing loss.  The RO in Atlanta, Georgia currently has jurisdiction over the appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In a March 2014 rating decision, service connection for right ear hearing loss was granted and a noncompensable disability rating was assigned, effective June 17, 2008, the same date as the Veteran's current claim for an increased evaluation for a left ear hearing loss.  Therefore, as of June 17, 2008, the Veteran's hearing loss disability is most appropriately characterized as bilateral, as opposed to just left ear hearing loss.  The issue has accordingly been recharacterized as reflected on the title page.  

The issue on appeal was previously remanded by the Board in January 2015. Specifically, the Board instructed the AOJ to schedule the Veteran for a VA examination with an otolaryngologist to determining the severity of his bilateral hearing loss and to opine as to whether a diagnosis of vertigo, or other disability manifested by dizziness, was caused or aggravated by the Veteran's hearing loss disability.  The Agency of Original Jurisdiction (AOJ) was then asked to review the record and readjudicate the Veteran's claim.  Upon further review, the Board finds that the issue of service connection for vertigo is a separate issue not currently on appeal.  The issue of service connection for vertigo, to include as due to the service-connected bilateral hearing loss disability, has been raised by the record, but has not initially been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral ear hearing loss is more severe than the noncompensable rating initially assigned.

A review of the evidence of record shows that the Veteran submitted (via fax) a private audiogram in October 2014 from the Hearing Aid Center.  It does not appear that this evidence has been reviewed by the AOJ as it was not listed or discussed in the most recent July 2015 supplemental statement of the case.  

Regarding the October 2014 private audiogram, it is unclear as to which speech discrimination test was used during the examination.  VA regulations require that audiological examinations used for rating purposes include an assessment of hearing impairment based on puretone threshold averages and controlled speech discrimination testing.  38 C.F.R. § 4.85 (2015).  With respect to controlled speech discrimination testing, 38 C.F.R. § 4.85 specifically requires use of the Maryland CNC word list.  Private audiological examination reports can be used to support a claim for an increased rating, but such reports must comply with the requirements under 38 C.F.R. § 4.85.  

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Here, whether the October 2014 private audiological examination conforms to the requirements of 38 C.F.R. § 4.85 bears on the probative value of the examination report.  In addition, the Board finds that clarification from the private audiologist who performed the October 2014 examination is factual and objective in nature, and not a matter of opinion.  As such, the Board finds clarification regarding the October 2014 private audiological examination is required, and that a remand is needed to obtain such clarification.

Accordingly, the case is REMANDED for the following actions:

1.  Request clarification from private examiner from the Hearing Aid Center as to whether the speech recognition scores on the Veteran's October 2014 audiometric testing were determined using the Maryland CNC list or another list.  If the information requested above cannot be obtained, such should be noted in the record.

2.  After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record, to include the private October 2014 audiogram.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

